 NATIONAL SPINNING CO.NationalSpinningCompany, Inc.andTextileWorkersUnion of America,AFL-CIO, CLC.Case 1I-CA-3308February 10, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND BROWNOn January 17, 1968, Trial Examiner GeorgeTuritz issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal of suchallegations.Thereafter,Respondent and the Unionfiled exceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer to the extent they are notinconsistent with the following:The Trial Examiner concluded that Respondentrefused to bargain with the Union in good faithprior to the strike of May 4, 1967, and that thestrike was caused by the refusal to bargain and wasan unfair labor practice strike.We do not agree.The record shows and the Trial Examiner foundthat Respondent held some 12 negotiating meetingswith the certified ,Union during an 8-week periodprior to the strike; the negotiations covered all theissues presented by the Union; Respondent furnishedall the information requested by the Union, mademany concessions, and reached understandings onmany of theissues.Significantly, the TX ignored anadmission at the hearing by the Union's principalnegotiator, Hoyman, that he informed Respondent'snegotiator, at the meeting just before the strike, thatthe latter was trying hard to reach an agreementwith the Union. Although the parties continuedbargaining during the strike (and Respondent madestillfurther concessions in a written proposal onMay 9, and again in a further proposal on May 25),a careful review of the entire record does not satisfyus that there is evidence to support the Union's379contention, accepted by the Trial Examiner, thatRespondent engaged in dilatory negotiating tacticsor broke any commitments either prior to the strikeor thereafter. Rather, the evidence indicates that byMay 4, the parties had reached a virtual impasse,which the parties thereafter continued' to try toresolve, and the strike was at all times an economicstrike neither caused nor prolonged by any unfairlabor practice.We are likewise not satisfied that inthese circumstances the benefits granted to theemployees on May 29, all of which had previouslybeen offered to the Union, constituted unlawfulaction by Respondent. We shall accordingly dismissthe 8(a)(5) allegation of the complaint.WhileagreeingthatincertainrespectsRespondent violated Section 8(a)(1) of the Act, wedo not find that the strike was an unfair laborpractice strike or that Respondent violated Section8(a)(1) in connection therewith.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,NationalSpinningCompany, Inc.,Whiteville,North Carolina, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Promising employees wage increases if theyget rid of their bargaining representative.(b)Threatening reprisals against employees forenlisting the support of the Union with respect tohireor tenure of employment or terms andconditions of employment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which, itis found, will effectuate the policies of the Act:(a) Post at its plant in Whiteville, North Carolina,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysignedby its representative, shallbepostedimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 11, inwriting, within 10 days from this Order, what stepsRespondent has taken to comply herewith.'In the event that the Board'sOrder is enforced by a decree of a UnitedStates Court of Appeals,the words"a Decree of the United States Courtof Appeals Enforcing an Order" shall be substituted for the words "aDecision and Order."174 NLRB No. 63 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER BROWN, dissenting part:Iagreewith the Trial Examiner's ultimateconclusions that Respondent violated Section 8(a)(1)and (5) of the Act, and I would view the strikingemployees as unfair labor practice strikers forremedy purposes.he has also submitted a brief to the Trial Examiner.Upon the entire record and from his observation of thewitnesses the Trial Examiner makes the following.FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT promise employees wage increases ifthey get rid of their bargaining representative.WE WILL NOT threaten reprisals against employeesfor enlisting the support of the Union with respect tohire or tenure of employment or terms and conditionsof employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights to self-organization, to form, join, or assistthe Union or any other labor organization, to bargaincollectivelythroughrepresentativesoftheirownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.NATIONAL SPINNINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1624 WachoviaBuilding, 301 North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 919-723-2911.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner:On charges andamended charges filed by TextileWorkers Union ofAmerica, AFL-CIO, CLC, herein called the Union, andrespectively served on National Spinning Company, Inc ,herein called Respondent and, at times, the Company, onMay 9, June 9 and 26, 1967, the General Counsel of theNational Labor Relations Board, herein called the Board,through the Regional Director for Region 11, on June 30,1967, issued a complaint and notice of hearing againstRespondent.Respondent filed its answer in which itdenied all allegations of unfair labor practices. A hearingwas held on August 14 to 17, 1967, at Whiteville, NorthCarolina, before the Trial Examiner named above. TheGeneral Counsel and Respondent were represented bycounsel at the hearing; the Union was represented by itsSouthern Regional Director, but he did not participate inthe hearing except as a witness. At the conclusion of thehearing counsel for the General Counsel argued orally andRespondent is a New York corporation having itsprincipal office in New York City. It operates plants atvarious locations, including a plant located at Whiteville,North Carolina, where it is engaged in the manufacture ofwoolen and synthetic yarns. In the course of its operationsat theWhiteville plantRespondent annually sells andships from said plant products valued at in excess of$50,000 directly to customers located at points outside theState of North Carolina, and annually purchases goodsand materials valued at in excess of $50,000 which areshipped directly to said plant from points outside theState of North Carolina. It is found that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the National Labor RelationsAct, as amended, herein called the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO, CLC, isa labor organizationwithin themeaning ofSection 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Issues and Outline of EventsThe principal issue in this case is whether Respondent'sbargaining was in good faith in view of its handling ofwage increases and other benefits, its alleged failure to liveup to commitments during negotiations, and its positionon checkoff, arbitration, and a no-strike clause. Also atissue arethe questions of whether various statements bysupervisors and Respondent's letter warning strikers ofpossible permanent replacement were coercive, whetherthe strikewas caused by Respondent's unfair laborpractices, and whether one employee was denied rehire fordiscriminatory reasons.On August 19, 1966, the Union filed a petition in CaseI 1-RC-2421 covering the employees at the Whiteville mill.In early September 1966 Respondent instituted a wageincrease among the employees of mills it operated atWarsaw and Washington, North Carolina, but not amongtheWhiteville employees.On October 26, 1966, theelection was held among the Whiteville employees and onJanuary 13, 1967, the Regional Director issued a reportoverrulingRespondent's objections to the election andcertifiedtheUnion.ChargeswerefiledagainstRespondent on February 24, 1967, and Respondententered into a settlement agreement, apparently dealingwithmatterswhichoccurredduringtheUnion'sorganizational campaign.Respondent posted the noticecalled for by the settlement agreement and in May 1967the case was "closed." The General Counsel does not seekto set the settlement agreement aside.Twenty bargaining sessions were held, as follows, all in1967:March 10, 16, and 22; April 6, 7, 13, 20, 21, 26, and27;May 3, 4, 16, 25, and 26; June 1, 2, and 28, and July12 and 13.Shortly after the April 27, 1967, session Respondentplaced into effect a further wage increase for the Warsaw NATIONAL SPINNING CO.and Washington employees. Respondent on that date andprior thereto refused the Union's repeated requests toplace both wage increases into effect at the Whitevilleplant,althoughRespondent made it clear that it waswilling to grant those employees the same increases, butonly upon reaching a final agreement. On May 4, 1967,some hours after termination of the bargaining sessionheld that morning, the employees began a strike which,apparently, was still in progress at the time of the hearing.OnMay 29, 1967, Respondent, over the Union'sobjection, did place the increases into effect at Whiteville.B. Interference, Restraint, and Coercion:DiscriminationIrene Fait, an employee of several years' standing, wasan inspector in the shipping department. She became illon January 24, 1967, and, with authorization fromWilliams, her acting supervisor, went home From time totimeshe reported toWilliams about her absence by'telephone and through a fellow employee. On February 9she can3e to the plant and asked Norris, her supervisor,for additional leave because of transportation problems.He replied that she had not sent word about her absenceand therefore had no job. Williams was summoned and hesaid that he had given Norris Pait'smessagesabout herabsence, but this was denied by Norris, who insisted thathe had got no word from Pait. Several days later Pait,who had furnished an affidavit supporting Respondent inconnectionwith the investigation of objections to theelection,went to the union hall where she was advised topursue the matter at the plant directly She then spoke toMcKiethm, Respondent's personnel director, and told himwhat had happened. McKiethin said that Pait had notbeen treated "right" and he promised to investigate andsee what he could do. When Pait returned a week later,McKiethin informed her that since she had requestedmore time, he agreed with Norris that her discharge wasproperHe added that he felt that Pait had not told himeverything,and that he had learned that beforeapproaching him she had gone to the Union for help.Norris testified thatMcKiethin had nothing to do withhiring employees in his department or with whether or notan employee could return to work there. He also statedthat in any event he had no work for Pait, having laid offeight employees in her classification before she had takensick.On February 14 Pait told McKiethin that when she hadrequested additional leave, she was accused of havingfailed to report which she assured McKiethin was nottrue.McKiethin at that time expressed the opinion thatshe had not been "treated right,' and Respondent did notexplain why those same facts made Norris' treatment ofher "right" on February 21. The necessary effect ofMcKiethin's change ofposition,inthe light of hisstatement that he had learned that Pait had been to theUnion before coming to him, was that he was threateningthat Respondent would visit reprisals upon employees whoenlisted union support. SeeColonyFurnitureCompany,168 NLRB No. 92. It is found that McKiethin's statementwas coercive and violative of Section8(a)(1).Norris' termination of Pait was plainly uninfluenced byany discriminatorymotive since, at the time of thetermination, she had notengaged inany prounion activity.The complaintalleges as aviolation only the refusal torehire her.While McKiethin changed his attitude towardsPait upon learning that she had sought help from theUnion, the uncontradicted evidence is that the authority to381reemploy Pait was Norris', not McKiethin's There isinsufficient evidence that, absent his change of attitude,McKiethin would have been able to persuade or compelNorris toreinstateher. She was not needed on her old joband counsel for the General Counsel failed to prove thatother jobs were available which she could have filled towhich Respondent would normally have assigned her. It isfound that the General Counsel has failed to prove thatPart was denied rehire for discriminatoryreasons.'At various times during the period from about the endofMarch 1967 to about the middle of April, afterbargaining had begun, several employees' who told theirsupervisors that they would file grievances about variousdifficulties they were having with their work were told by°the supervisors that the grievances were, or would be,worthless.About themiddleofAprilMcKiethm,Respondent's personnel director, during a conversationwith Earl Ward about the Union, commented that if theUnion got a contract' it would not do the employees anygood, ". . . because the same people would be running themill then thatisrunningitnow." There is nothing toindicate that the comments about the worthlessness of thegrievances were directed to the bargaining process or theUnion's status as bargaining representative rather than tothemerits of the grievances themselves.McKiethin'sstatement to the effect that a Union contract would notmake a material difference was an expression of opinion.As none of these discussions were initiated by thesupervisors, and as they took place after certification, it isfound that the General Counsel has failed to establish thatany of these statements were coercive in nature orotherwise violative of the ActDorothy Evans and WilliamBenton testifiedthat aboutin the middle of April they were engaged in a conversationabout the Union when Johnny Pratt, a supervisor, cameup and remarked that Respondent was too big a companyfor the employees to be able to compel it to grantanything; that "if they wanted to give the employeesanything, that they would do so on their own, but theywouldn't be forced." The remark was an expression ofopinion as to the efficacy of pressure, not of collectivebargaining.Therewas nothing in the circumstancestestified to that gave it coercivemeaning.About 2 days before the strike Hausen, a supervisor,asked Edna Ward, an employee, if she thought the Unionwould strike.Ward's answer was noncommittal Hausentold her that the 18-cent-an-hour increase t hich had beenoffered was a good offer and should be accepted.Hausen'squestion called only forWard's guess or estimate as towhatwould happen, not for information about theUnion's intentions which she might have had which wasnot readily available to Respondent, or for her point ofview. Hausen's own comment was merely an expression ofpersonal opinion and not an attempt to bargain directlywithWard or the employees. It is lound thatHausen'squestion and comment were not violative of the Act.DistinguishSouthern Coach & Body Co., Inc,135 NLRB1240, andLock Joint Pipe Company,141NLRB 943,where employers sought information as to strike plans.'Distinguish ShawneeIndustries,Inc,140 NLRB1451, enfd 333 F 2d221(C.A.10),where the discriminatees'applicationsconcernedemployment generally rather than a specific job'EarlWard, Mary McPherson,and Annette Inman'Ward testified that McKiethin said, ".if the Union got in " As theuncontradicted testimony establishes that the conversation took place aftercertification,it is inferred that,whatever the words used by McKiethin, hewas referring to the eventuality of the Union getting a contract 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarly in the strike Carl Chamberlain, Respondent'splant engineer, was returning to the plant from supperwhen he encountered several hundred persons at a roadintersectionnear the plant. About 8 or 10 of themadvanced towards his car, shouting and screaming, andthey started to rock the car, a small Volkswagon. Amongthem was a man who about 2 hours earlier had beenarrested during a similar incident with Chamberlain, atwhich time one of those present had said, "Let's turn thisthing over" Chamberlain took out a pistol and pointed itat the people round him, who thereupon retreated. Hedrove on into the plant property The matter was reportedto a patrolman, who went into the plant and relievedChamberlain of his pistol it is found that Chamberlain'sconduct was not violative of the ActOn May 5, 1967, a judge of the Superior Court of theState of North Carolina, Columbus County, issued anorder against the Union and six indisiduals, and on May10 issued an amendment thereto, whereby it was ordered,inter alia,that on certain roads adjacent to Respondent'splant, " . . no persons shall picket, stand or move inprocession, nor congregate, loiter or gather, on foot or invehicles, nor park or place any vehicles or other objectsthereon- except, however, that a total of as many aseight (8) persons, but not more, may peacefully picket onfoot at any one time on the shoulder of the said CountyRoads, on the opposite side thereof from the Plantproperty of the National Spinning Company." A copy ofthe order was posted on the plant gate On some halfdozen occasions betweenMay 8 and June 5, 1967,Respondent caused pictures to be taken of employeespicketing the plant. On at least one occasion Respondenttook a picture of a large number of employees who weregatheredonCountyRoadNo. 1950 in the areaimmediately adjacent to its intersection with the side ofState Highway No. 130 nearer the plant Similar pictureswere taken by other photographers also, and theyappeared in local newspapers, as well as in the Union'sown newspaper Henry C. Humphreys, the plant manager,testified that he ordered the pictures taken and that thepurposewas to have evidence for use in any courtproceeding that might be brought for violation of theinjunction. This testimony was not contradicted, nor wasHumphreys cross-examined about itCounsel for theGeneralCounsel contends that Respondent made noshowing that the particular pictures referred to in thecomplaintwere taken for the purpose of contemptproceedings.The area adjacent to the intersection ofRoute 1950 with Route 130 on the side towards the plantappears to be at least literally within the territory in whichcongregating was enjoinedMoreover it was establishedthatwhen picketing details changed,more than eightpickets were present at one time opposite the plant gate, ifboth groups were countedWithout passing upon whethereither of these facts constituted violation of the injunction,they were arguably violative, and it cannot be found thatthe pictures were not taken in a good-faith attempt toobtain evidence for possible use in court proceedings Thepicturetakingwas not accompanied by threats ofretaliation for striking. In view of that fact and of thelarge number of pictures of pickets taken by newspaperphotographers, Respondent's action was not threatening tothe employees to such a degree as to require limitation ofRespondent'srighttoprotectitsinterestsby thephotographingHiltonMobile Homes,155NLRB 873,874.See alsoGreat Dane Trailers, Inc,388U.S 26DistinguishPreston Feed Corporation,134NLRB 629,643, where the record was devoid of explanation for thepicturetaking.Distinguish,also,FlambeauPlasticsCorporation,167NLRB No 102, andGopher Aviation,Inc ,160 NLRB 1698, where the evidence established thatpictureswere taken for purposes of surveillance andcoercion.It is found that the taking of the pictures of thepickets and the striking employees in the circumstancesdescribed above was not coercive and was not violative ofSection 8(a)(1)About the middle of April McKiethm,the personneldirector,had a conversation with Benton in which thediscussion turned to the subject of the Union and wageincreaseswhich had been placed into effect the priorSeptember at Respondent'sother two mills in NorthCarolina.McKiethin said that the Company was as fair asitcould be and commented that the employees knew themoney for an increase was available since it was alreadyin effect at the other plants.Benton asked why the wageincrease could not be placed into effect at the Whitevillemill and McKiethin replied that the Company was "tiedup in union activities"and could not put the increase andfringebenefits into effect atWhiteville"until it wassettled."He said that all the employees had to do was getridof the Union,and then they would get their payincreases.McKiethin'sstatementswere coercive andviolated Section 8(a)(1)On May 17, 1967, Respondent distributed a letter to itsemployees in which it told them about certain contractterms it had offered to the Union,including,among otherbenefit,,"a wage increase of at least 18 cents per hour forall employees"In the letter the Respondent stated, ".that it is not our intention to yield to strike pressure, andthat this strike will not force us to sign any contract termswhich we believe would not in the long run work out tothe best interests of this Company and of the employees atthis Plant";that the employees had the right to remain onstrike or to return to work; andThose who continue to stay away from work onaccount of this strike are not only losing their pay, theywill also draw no unemployment compensation.Moreover,the Company has the right--and indeedhas the duty to its customersto keep this Plantrunning.In order to do so, the Company definitely hasthe rightto fill the jobs of those whostayaway fromwork on account of the strikeAnd this we arebeginning to do.Those whosejobs are filled while they stay outbecause of this strike will have no right to return totheir jobs after that--or get theirjobs back - evenwhen this strike has endedExcept for those who have engaged in seriousmisconduct or violence,jobs are still available to allwho are staying away from work on account of thestrikeThis is trueas of now.We make no commitmentas to how long it will continue to be trueSince the strike, as found below, had been caused byunfair labor practices, Respondent did not have the rightto fill the jobs of strikers permanently.By informing theemployees that those whosejobs were filled while theywere on strike would have no right to return to their job,,Respondent threatened to discriminate against them inviolationofSection 8(a)(3), thereby violating Section8(a)(l).SeeRice Lake Creamery, Company,131NLRB1270, enfdsub nom General Drivers and Helpers Union,Local 662,302 F.2d 908(C.A.D.C.),cert. denied371 U.S.827.'SeeDorn's Transportation Company, Inc,168 NLRB No 68 NATIONAL SPINNING CO.383On the day the strike started Charles Fipps, anelectrician, remained at work for several hours beforejoining the strike. He remarked to his supervisor, CarlChamberlain, "It don't look like we are going to haveanybody into work today." Chamberlain agreed andadded, "There are a lot of people that are going to losetheir jobs on account of this." Chamberlain by hisstatement threatened that strikers would be permanentlyreplaced and denied their jobs after the strike. As thestrike was caused by unfair labor practices, Chamberlain'sstatement was coercive and violative of the Act SeeRiceLake Creamery, supra.C. The Refusal toBargainThe Union was represented in the negotiations by ScottHoyman, its SouthernRegionalDirector,andacommittee of employees Respondent was represented byWilliam Goldman, a resident of New York City, who wasitsvicepresident in charge of manufacturingHe wasassisted by Henry Humphreys, manager of the Whitevillemill.At the March 10 and 16 sessions the Union submitted,in two parts, what purported to be a virtually completecontractproposal- wage provisions were omitted.Hoyman spoke at length about the importance to theUnion of provisions for checkoff and arbitration. He saidthatonlywith those devices could a union maintainenough strength to enforce a contract effectively and thattheUnion would therefore never sigh a contract withoutthem.Respondent argued that it wanted employees totake home their full pay, without deductions of dues. Itadmittedmakingpayrolldeductionsrequestedbyemployees for insurance payments, as well as for theinstallment repayment of Company loans to employees.The question of arbitration was discussed at length at allthree conferences held during the month of March andHoyman urged that it was an unfair labor practice for anemployer to insist upon a no-strike clause while refusingto agree to arbitration At the March 16 session Hoymanproposed that a grievance procedure be instituted evenbefore a contract was agreed upon.. Goldman eventuallyconsented and a procedure was set up. One grievancemeeting was actually held shortly prior to the May 4strike.At the April 6 session Respondent submitted acomplete contract proposal. Several of the articles weresubstantially the same as proposals of the Union and werereadily agreed to by Hoyman in the discussions whichfollowed,sometimeswithminormodifications.Theseincluded the introductory paragraph, the article as to"purpose," the recognition clause, the provisions againstdiscrimination, for union bulletin boards, guaranteeingemployees against loss of earnings resulting from transfersfor company convenience, and for 4 hours' guaranteedcall-inpay, a safety provision, and the provision thatpayday continue as in the past. Other articles -- or theirabsence --were the subjects of substantial differences,which the parties aired at length in the bargaining sessionsheld on April 6, 7, 13, 20, and 21.On April 7 Hoyman raised question as to allowing theUnion access to the mill in connection with grievancesand, even in the absence of grievances, in connection withthe introduction of new methods or machinery. Goldmansaidthathedidnotwant a "parade" of unionrepresentative,bothering employees at workHoymanoffered to limit the Union's right to a single designatedperson and to make it subject to the further requirementthat visits be on notice to Respondent, which, moreover,wouldhavetherighttoaccompany the unionrepresentative.Goldman said that a provision like thatwould be agreed to by RespondentRespondent's proposed vacation clause made provisionfor vacation only round Christmas, when the plant wasclosed for a week, and for payment of all vacation pay atthattime.Vacationpaywas,by prior practice, apercentage of earnings, varying according to length ofserviceRespondent'sproposal ignored the practicewhereby most employees took another week's vacationduring the summer, without, however, receiving anyvacationpay at that time. Hoyman proposed thatemployees receive half their vacation pay in Decemberand the other half when the second week of vacation wastaken.Goldman expressed sympathy with the idea thatemployees have money when they went on vacation, buthe objected to giving vacation pay before it was earned.The matter was discussed at length and on April 20 orsoonerGoldman finally said that he agreed with theUnion on the principle that vacation pay be split and thatthe only thing left was the mechanicsAt the April 20 session the parties discussed theUnion's proposal embodied in article IV of its proposedcontract, that changes in workload, work assignments, orrates be made only upon detailed written notice to theUnion, with the employer having the duty to discuss thechange with the Union upon request in an effort to reachagreement.The proposal further provided that in theabsence of agreement such changes be instituted for a trialperiod of 30 days, after which unresolved differences couldbe referred to the grievance procedure. Goldman agreedon the principle of advance notice and information to theUnion, meeting with the Union, and a trial periodThe April 13 and 21 sessions, which Goldman wasunable to attend, were devoted primarily to explanation byHumphreys of Respondent's incentive systemHe readpart of Respondent's wage policy manual and Hoymanmade extensive notes, telling Humphreys that he wantedparts of the manual in the contract. Humphreys said thatthat made senseAttached to Respondent's proposed contract submittedon April 6 was a schedule of wage rates providing forwage increases ranging from 8 to 18 cents an hour, whichGoldman said was the same increase that the Companyhad granted at the Washington and Warsaw plants in theearly part of September 1966. At each bargaining sessionthereafterpriortothestriketheUnion requestedimmediate retroactive institution of that wage increase,withbargaining to continue for a further increase.Respondent refused, adamantly taking the position that itwould not grant the increase until a complete contract wassignedOn April 13, with Goldman absent, Hoymanproposed an additional increase of 15 cents per hour, 3cents of which was to be used for the correction ofinequities,butHumphreys said that the Union shouldsubmit a complete proposal. At the April 20 bargainingsession,when the Union again raised the question ofplacingRespondent'sproposed increase into effectimmediately,Goldman said that completion of thenegotiations could be accelerated if both parties wouldmake drafts of their respective proposals and then,together, reach agreement on a final draftOn the basis of the discussions which have beendescribed the Union drafted new proposals5 governingwages (article III), workloads and work assignments'G C Exh 4. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARD(article IV), leaves of absence (article XII), vacations andvacation pay (article XIII), and union access to the mill(articleXIV) Article III, by far the most extensive of thenew proposals, consisted of 9 subarticles, A to I, the lastofwhich had 10 separate sections. Sections 1 and 2described standards for setting incentive rates or hourlyrates on jobs formerly on incentive. The remaining eightsectionswere almost in their entirety direct quotationsfrom Respondent's wage policy manual. On April 26,when Hoyman went through his new proposals for articleIII,Goldman said that he "reserved" as to sections I and2 of subarticle I but made no comment on the eightremaining sections, thus indicating acquiescenceOnarticle IV Goldman "reserved" on section 1, providing fora fatigue allowance, but said that Respondent was ingeneral agreement on the other two sections of the articlewhich set out the procedure to be followed when changeswere to be made in workloads, work assignments, orrates, i e., detailed notice to the Union, opportunity fordiscussion, a trial period in case of disagreement, andsubmitting disagreements to the grievance procedure. Thenew vacation clause proposed by the Union on, April 26,articleXIII, provided for a summer vacation and aChristmasvacation.For the summer vacation theeligibilitydate was June 1, and the base earnings periodfor computing vacation pay was November 1 throughMay 1; for the Christmas vacation the eligibility date wasDecember 1 and the base earnings period May 1 toNovember 1. The article also included provisions as to theamount of vacation pay, which were more generous thanRespondent's prior practice. Goldman refused to agree tothe percentages of earnings proposed but stated that hewas in general agreement with the clause so far as the"splitting" featureswere concerned. The Union's newproposal as to access to the mill, article XIV, followed thelines previously agreed upon by Goldman and Hoymanand already described. Hoyman testified that the provisionhad been "tailored" to meet Goldman's objections to theUnion's original proposal. On April 26 or 27, when thepartieswent through the new proposals, Goldman saidthat it was "okay" in principle.There was disagreement by Goldman as to a number oftheproposals submitted by the Union on April 26.Hoyman asked Goldman for his drafts of the variousclauses being discussed. Goldman said that he had none atthat point, but that the Company had a proposal to makewhich would accelerate the negotiationsHe thereuponproposed a 10-cent-per-hour wage increase in addition tothe 8- to 22-cent increase already offered, a paid holidayin addition to the one already in effect, and an insuranceplanwhich increased benefits and reduced employeecontributions.He stated that the offer was conditionedupon the Union accepting a contract with a no-strikeclause and without checkoff, arbitration, additional shiftdifferentials, or retroactivity for the wage increases. TheUnion took the matter under consideration.The above findings as to Respondent's agreement withvariousunionproposalsarebaseduponHoyman'stestimony, which the Trial Examiner has, for the mostpart,creditedoverthedenialsofGoldman andHumphreys Except with respect to cumulative downtimeand leave of absence those denials were not persuasive.6The focus of Humphreys and Goldman's testimony wasusually not on the question of whether agreement hadbeen reached in principle but rather upon whether therewas final and complete agreement on an entire article.Thus,Humphreys testifiedwith respect to the splitvacation plan advanced by the Union, "In my opinion weare not in agreement yet." A comparison of article XI ofRespondent'sMay 25 proposal with article XIII of theUnion's proposal of April 26' establishes that both hadsubstantially the same provisions so far as concerned thesplittingof vacations and vacation pay, the parties'difference was as to amount. Humphreys also testified asfollowsQ All right, at the April 20th meeting, did Mr.Goldman have any suggestions as to procedures to befollowed to firm up what the parties had agreed to fromtime to time9 A. YesQ What was his suggestion? A. That we take theArticles that we both felt that we were in disagreementon,and that we each work on those Articles andembody them in a full contract.Q At that time, were there any outstanding oralagreements which were not in writing? A. As far as Iwas concrned, there were no oral agreements.Q Had- Mr. Goldman said anything on that subject?A. Many, many timesQ What had he said? A. He said the Companywould be bound by only what is put into the writtencontract.On Sunday, April 30, at a meeting held in a publicsquare, the employees voted to reject Respondent's newwage offer but to continue negotiations "as long asprogress was being made "At the May 3 meeting Respondent still did not have itswritten proposals to present but said that they might beready for the following week. Hoyman complained that bytying "a sub-standard contract . . to a very substantialwage increase" Respondent was not bargaining fairly.Informed that the new increase proposed on April 27 hadsincebeenplaced into effect at theWashington andWarsaw plants,Hoyman repeated his protest thatRespondent was discriminating against theWhitevilleemployeesbecausetheyhadelectedtobargaincollectively, and he told Goldman that the employees weredisturbed by Respondent's delay in installing the proposedincreases and by its dragging its feet in the negotiations.The May 3 session extended into the afternoon and muchof the time was spent discussing arbitration and checkoff.On Thursday morning,May 4, the negotiationscontinued. Goldman made a definite commitment to haveawrittenproposal the following week. The Unionrequested furthermeetings for that afternoon and forFriday,Saturday,and Sunday, but Goldman refusedbecause of family engagements and he left for New York.Meetings of the first and second shift employees wereconvened and the employees, alter receiving reports aboutthe progress of the negotiations voted to strike Themotionspassedwere"thatwe strike against theCompany's unfair labor practices." Picket lines were setup and Goldman returned immediately to WhitevilleOnMay 9 Humphreys left Respondent's secondcontract proposal at union headquarters S The proposalretained those portions of its April 6 proposal as to whichthe Union was in agreement. In addition it conceded part,'increditing these denials of Goldman and Humphreys the TrialExaminer does not intend to indicate lack of confidence in Hoyman'struthfulness. The nature of the discussions was such that two participantscould derive different impressions as to the extent of agreementThe TrialExaminer has made allowance for this possibility and has made findingsthat agreement was reached only in those instances where his appraisal ofthe testimony of all three witnesses led convincingly to that result'G C Exhs 6 and 4, respectively'G.C Exh 5 NATIONAL SPINNING CO.though not all, of the Union's proposals in a number ofareas,includingleaveofabsence to attend unionconventionsorconferences,butitadheredtoRespondent's refusal to grant leave of absence to oneemployee to act as a union representative. It adopted thefatigue allowance of 12 percent proposed by the Unionbut provided for a different computation. The contractincludedRespondent's proposal for insurance provisionsmore favorable to the employees and for a second paidholiday. It also provided that if a grievance was notsettled satisfactorily through the grievance procedure, theUnion had the right to strike with respect to suchgrievance,subject,however,tonarrowlylimitingconditionsOn the other hand the proposed contractomitted the wage policy manual regulations as to theincentive system embodied in sections 3 to 10 of articleIII, subarticle 1, of the Union's April 26 proposal, and itomittedprovisionforsplittingvacationpay.As toworkload changes, it provided for discussion in case ofdissatisfaction after their installation, but did not providefor advance notice, for trial periods, or for subjecting thechanges to the grievance procedure. Finally, it providedthatRespondent make facilities available in its officeswhere union representatives could confer with employeesfor the purpose of investigating and adjusting grievances,but it made no provision for a union representative to visitthe plant proper to investigate changes in operations oreven to investigate grievances.On May 9 the Union filed the original charge in thisproceeding alleging a refusal by Respondent to bargain ingood faith. The charge was served on Respondent on thatday by registered mail.On May 16 the parties met and Hoyman pointed outtherespects in which Respondent'sMay 9 proposaldiverged from agreements reached, as well as provisionswhich the Union would not agree to. Goldman notedHoyman's comments.On May 25 they met again and Respondent presentedits third contract proposal. In general the clauses in its oldproposals agreed on with the Union were again adheredto.For the first time Respondent's proposal includedprovisions as to downtime, computation of incentive pay,and setting of incentive rates, although these did not meettheUnion's proposals in full The proposal accepted inlarge part, although not entirely, proposals of the Unionas to the beginning of the workweek and as to disciplinaryaction.Respondent adhered to its refusal to agree to aleave of absence for an employee as representative of theUnion, to a checkoff, or to arbitration, and it adhered toitspreviously proposed clause against strikes or lockouts.The proposed contract included the extracts fromRespondent's wage policy manual proposed by the Unionas sections 3 to 10 of article 111, subarticle I of its April26 proposal with a number of additions. It includedprovisions for splitting vacations and vacation pay whichwere substantially the same as the Union's proposal; theamount of vacation pay remained different. It providedthat a union representative be permitted to see operationsinside the plant when necessary to secure information toenable the Union to discuss a grievance, subject toconditions similar to those in the Union's proposal, butnotprovidingforinvestigatingnew procedures ormachinery in the absence of a grievance. Its previousworkload-change proposal, with no provision for advancenotice to the Union, trial period, or grievances, was alsoretainedAt the May 26 meeting Goldman said that he proposedtoplace the wage offers he had previously made into385effect immediately, explaining that he did not want todeny the employees the benefit of the increase any longer.Hoyman replied that it was, wrong for Respondent toreverse its prior position of refusing the Union's requestfor immediate installation of the wage increase until hegot a complete contract. He commented that the onlyeffect now would be to bribe strikers and others to crossthe picket line. Goldman said that the increase would beplaced into effect the followingMonday That dayRespondent issued an announcement to all employees thaton May 29 the wage increases, as well as improvements inhospital insurance and holiday benefits, would be placedinto effect.Bargaining continued, but no agreement was reached.Concluding Findings as to the Refusal to BargainOn the basis of the certification issued on January 13,1967, it is found that all production and maintenanceemployees of National Spinning Company, Inc., at itsWhiteville,North Carolina, plant, including laboratoryemployees, pilot-plant employees, section men, and headoverhaulers,butexcludingofficeclericalemployees,guards and supervisors as defined in the Act, constitute aunitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act; and it isfurther found on the basis of said certification and of thesecret-ballot election on which it was based, that theUnion is, and at all times since October 26, 1966, hasbeen, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, andother conditions of employment.An employer may not grant nonstrikers higher wagesor better working conditions than he had offered strikersthrough their bargaining representative.While the wageincrease, insurance benefits and additional holiday placedinto effect on May 29, 1967, were superficially the samein amount as had been offered to the Union on April 6and 26, there Was an important difference- When theoffersweremade to the Union, they were conditionedupon the execution of a complete contract withoutretroactivity,added shift differentials, or certain otherterms. The removal of this condition on May 26, 1967,had two important practical effects First, Respondent'sinsistence upon the condition prior to the strike meantthat the employees at that time, asa quid pro quofor thewage increase, had to be ready to give up their efforts toobtain improvements in their working conditions. The netadvantage of the increase offered the Union was thusprotantolessthan that which Respondent gave to theemployees who crossed the picket line, who received thefullbenefitof the wage increase without conditionSecond, apart from the question of surrendering on otherissues, the installation of the increase for the benefit of thenonstrikersbeforecompletionofbargaininghadasubstantialmonetaryvaluewhichRespondenthadadamantly refused to grant to the Union. The Respondentwas thus giving to employees who worked during thestrikea higher reward than what was until then thenormal scale of pay. Such differentiation of treatment asbetween nonstrikers and union adherents by its very termsisdiscriminatory and discouraging of union membership.SeeN.L.R.B. vErieResistorCorp ,373U.S. 221.Respondent offered no economic or other justification forits action which would negate its destructive impact uponemployees' rights SeeN.L.R.B. v. Great Dane Trailers,Inc.,388 U.S. 26. 38 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's purpose went deeper. In early September1966, when the petition for the Whiteville employees cameon for hearing, the employees in Warsaw and Washingtonreceived a wage increase which those in Whiteville did notreceive. Shortly after April 26, 1967, the same process forthe benefit of Warsaw and Washington employees wasrepeated with respect to the further increaseNow, after 3weeks of striking,Respondent caused theWhitevilleemployees to see the nonstrikers receive the increaseswhich they themselves had requested but had been denied.Respondent offered no evidence justifying its change ofposition.Goldman's statement during the negotiationsthat he did not think "the employees" should be deniedthe increase "any longer" was a misrepresentation of hismotivesThe reason for Respondent's change of positionwas the change which had taken place as to the persons tobe benefited, not the mere lapse of time, as indicated byGoldman's statement. It was the personnel director'sstatementtoBentonthattruthfullyembodiedRespondent's policy as to the wage increase, namely, thatitwas there for the asking if the employees got rid of theUnion. Plainly Respondent, by placing the increases intoeffectonMay 29, was emphasizing the lesson thatRespondenthad earlier givenwhen it denied theUnion-represented employees the increases granted theWarsaw and Washington employees, i.e., that Respondenthad it in its power to cause the employees to lose morethan they could gain by relying upon the Union forbetterment of their working conditions. Moreover, whilethewithholding of the wage increase before the strikecould have been an effective and permissible bargainingtactic, appraisal of Respondent's entire course of conductleads to the conclusion that Respondent used it not toobtain a contract on terms more favorable to itself, butrather to weaken the Union It must be inferred that thesame illegal reason motivated Respondent in withholdinginstitutionof the wage increases before the strike asmotivated it in instituting it for the benefit of thenonstrikersAn employer may use the withholding orgranting of benefits to a labor organization representinghis employees asa quid pro quofor concessions or forlegitimate business considerations; he may not use themfor the purpose of weakening a labor organization, orundermining the employees' confidence in the bargainingprocess or their bargaining representative. SeeN L R.B.v.Kentucky Utilities Company,182 F.2d 810, 812-814(C A 6), enfg. as modified 76 NLRB 845 See alsoN L.R.B. v. Exchange Parts Company,375 U.S. 405. Thefact that the action taken by Respondent would have beenproper if taken for legitimate purposes does not legitimizeitwhen taken for discriminatory purposes.It is noteworthy that what Goldman did was merelyannounce that the wage increase was to be placed intoeffect.He did not offer it as a concession to inducetermination of the strike, or to advance bargaining or, inany true sense, as part of negotiations for a contract. Theproposal to institute the holiday and insurance benefitswas not even mentioned to the Union. The reason forthese things is that Respondent was not interested innegotiating a contract but in undermining the Union. ".. .respondentwas not really endeavoring to obtain theunion's assent to a wage increase, but was seeking to placethe union in an unfavorable light and capitalize on thesituation"N.L R.B. v. Agawam Food Mart, Inc.,d/b/a The Food Mart,386 F.2d 192 (C.A. 1), enfg. 158NLRB 1294.Respondent's anti-union and retaliatory fame of minewas manifested in another area of negotiations. Just asRespondent was ready to give substantial wage increases,so, too, it was ready to institute improvements in otherworking conditions.Among other concessions to theUnion, it agreed to split vacations and vacation pay, toaccess to the mill by union representatives in connectionwith the introduction of new methods or machinery, towritten notice to the Union of changes in workload and atrial period in case of disagreement, and to the inclusionin the contract of various extracts from Respondent'swage policy manual. Respondent also proposed that eachside draft clauses embodying their respective proposals.However, on April 26, and May 3 and 4 it disclosed thatithad failed to draft clauses of its own on those and othersubjects;and even on May 9, when it presented aproposed contract, it omitted provisions in the areas justdescribed as to which agreement had been reached. Thepoint is not that Respondent refused to execute a contractafter all terms had been fully agreed upon, as was the caseinH.J.HeinzCompany v. N.L.R.B.,311US. 514.Respondent's unfair labor practice lay in the fact that itthus demonstrated to the employees how it could delaycompletion of the negotiations and enjoyment of the wageincreases even where the parties' differences had beeneliminated, while the Warsaw and Washington employeesreceived first the September 1966 wage increase, and thenthe increase offered on April 27Ultimately, that is, on May 25, Respondent did submitproposed clauses on those subjects, although not entirelyas agreed to with the Union. It is unnecessary to meet thequestion of whether Respondent's failure to submit thatmaterial prior to the strike and its submission of acontract proposal on May 9 with the material omittedwould, in isolation, have supported an allegation of refusalto bargain in good faith. What actually happened was thatthis conduct of Respondent was engaged in while the wageincreases it had instituted in Washington and Warsaw andwas ready to grant at Whiteville were simultaneouslywithheld by it for the purpose of undermining the Union.The lesson intended for the employees could not be, andwas not, lost. On May 3 Hoyman told Goldman that theemployees were disturbed by exactly those considerations,i.e.,Respondent's dragging its feet in the negotiationswhile it delayed installing the proposed increases itintended to grantIt is found that Respondent did not bargain with theUnion in good faith and that its conduct was violative ofSection 8(a)(5) of the Act.The complaint alleges that Respondent failed to bargainalso by insisting upon a no-strike clause while refusing toagree to arbitrate grievances.Respondent did offer ano-strikeclause somodified as to allow strikes ongrievances in lieu of arbitration.Without meeting thegeneralprincipleadvanced by the General Counsel,namely that Congress in developing the National Laborpolicy, looked upon a no-strike clause asa quid pro quofor an arbitration clause, seeTextileWorkers Union ofAmerica v. Lincoln Mills of Alabama,353 U.S. 448, theTrial Examiner therefore does not find that Respondent'spositionwith respect to the no-strike and arbitrationclauses showed bad faith in the negotiations.The complaint also alleges that Respondent did notbargain in good faith concerning union security, in thiscase a checkoff The checkoff is a mandatory subject ofbargainingand there is no principle of good-faithbargaining that requires that it be granted in all cases SeeMcLane Company, Inc.,166NLRB 1036, fn. 2.DistinguishUnited Steelworkers of America (H K. Porter)vN.L.R.B.,363 F.2d 272 (C.A.D.C.), enfg. 153 NLRB NATIONAL SPINNING CO.1370, where collecting dues was, as the employer knew, anespecially difficult problem,hispurpose in refusing thecheckoff was toavoid giving aid and comfort to theemployees'bargaining agent, and,with only three issuesremaining in the negotiations,ithad been specificallyfound-see the court'sdecision,fn.16- that theemployer was refusing the checkoff"for the purpose offrustrating agreement with the Union...'"Distinguish,also,Roanoke Iron&BridgeWorks,Inc.,160 NLRB175, enfd. 290 F.2d 846, (C.A.D.C.),where it was foundthat the employer's refusal of the checkoff was based onitsbelief that such refusal would cause the employees'bargaining agent to suffer and probably to leave the scene.In the present case numerous issues were before theparties, so that there was still much room for give andtake in the negotiations.The discussionsas to checkoffhad had a bad start when the Union announced that itwould "never"sign a contract without such a provision.However just as that statement did not necessarily impedereaching an agreement,so, too, Respondent'sadamantposition against thecheckoffhas not been shown to haveimpededagreement.Nor has the General Counseldemonstrated by evidence that Respondent's position as tothis particular issue was taken for purposes of destroyingorweakening the Union.The TrialExaminer thereforedoes not find that Respondent failed to bargain in goodfaith concerning the particular issue of union security.D. Conclusions as to the StrikeOn May 4, the day the strike started, negotiations hadnot reached an impasse and there is nothing in the recordto suggest that the employees struck over any particularsubject or subjects of the bargaining.What disturbed theemployees and caused them to strike was Respondent'sfailure to live up to its commitments which would havefurthered the progress of the negotiations, while at thesame time because the employees refused to get rid of theUnion as Respondent advised through its personneldirector, it withheld wage increases which the WashingtonandWarsaw employees already had.While the TrialExaminer, in finding that Respondent bargained in badfaith, has relied upon the May 29 wage increase which soplainly discriminated in favor of nonstrikers, that does notmean that until May 29 or May 26 Respondent wasbargaining in good faith. That action simply made plainwhat Respondent had been doing all along - certainlysinceApril20 -- namely, delay completion of thenegotiations while it manipulated its wage scale for thepurpose of undermining the Union and destroying theemployees' confidence in the collective-bargaining process.It is found that the strike, from its inception, wascaused by Respondent's unfair labor practices.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt is found that the activities of Respondent set forth insection III, occurring in connection with its operationsdescribed in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDY387As it has been found that Respondent has engaged incertain unfair labor practices, it is recommended that theBoard issue the Recommended Order set forth belowrequiring Respondent to cease and desist from said unfairlabor practices and to take certain affirmative actionwhich will effectuate the policies of the Act.It has been found that the strike which commenced onMay 4, 1967, was caused by Respondent's unfair laborpractices. It is, accordingly, recommended that, upon theirapplication, Respondent offer all its employees who joinedthe strike reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority orother rights and privileges previously enjoyed: It is furtherrecommended thatRespondentmake said employeeswhole for any loss of pay they may suffer by reason ofRespondent's refusal to reinstate them in accordance withtheRecommended Order if such refusal eventuates, bypayment to each of them of a sum of money equal to thatwhich he would normally have earned as wages from adate 5 days after the date on which he applies forreinstatement to the date of Respondent's offer ofreinstatement, less net earnings during said period, withinterest thereon at 6 percent per annum in accordancewith the Board's usual practices. SeeF W. WoolworthCompany,90 NLRB 289, andIsisPlumbing & HeatingCo., 138 NLRB 716.The deliberate character of the unfair labor practices inwhichRespondent has engaged is such as manifests adispositiontothwart the purposes of the Act byinterfering with the employees in the exercise of the rightstherein guaranteedFor this reason it is recommendedthatRespondent be required to cease and desist frominfringing in any manner upon those rights.CONCLUSIONS OF LAW1.Respondent,National SpinningCompany,Inc., isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section2(2) of the Act.3.TextileWorkersUnion of America,AFL-CIO,CLC, is a labororganizationwithin the meaning ofSection 2(5) of the Act.4.Allproductionandmaintenance employees ofNational Spinning Company, Inc.,at itsWhiteville, NorthCarolina,plant,includinglaboratoryemployees,pilot-plant employees,sectionmen,and head overhaulers,butexcludingofficeclericalemployees,guards andsupervisorsasdefined in the Act,constituteaunitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5.At all times since October 26,1966, the Union hasbeen, and it still is, the exclusive representative of all theemployees in the appropriate unit for the purposes ofcollective bargaining in respect to rates of pay, wages,hoursofemployment,andotherconditionsofemployment, within the meaning of Section 9(a) of theAct.6.By refusing to bargain collectively with the Union asthe exclusive representative of all its employees in theappropriateunit,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By interferingwith,restraining,andcoercingemployees in the exercise of rights guaranteed in Section 7 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, the Respondent has engaged in unfair labor9.Respondent has not engaged in unfair labor practicespractices within the meaning of Section 8(a)(1) of the Act.within the meaning of the Act by refusing to rehire Irene8.The unfair labor practices described above are unfairA. Pait.labor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]